Name: 2000/755/EC: Commission Decision of 24 November 2000 amending Decision 93/402/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from South American countries to take account of the animal health situation in Uruguay (notified under document number C(2000) 3560) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  health;  animal product;  America;  tariff policy;  agri-foodstuffs
 Date Published: 2000-12-02

 Avis juridique important|32000D07552000/755/EC: Commission Decision of 24 November 2000 amending Decision 93/402/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from South American countries to take account of the animal health situation in Uruguay (notified under document number C(2000) 3560) (Text with EEA relevance) Official Journal L 303 , 02/12/2000 P. 0036 - 0041Commission Decisionof 24 November 2000amending Decision 93/402/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from South American countries to take account of the animal health situation in Uruguay(notified under document number C(2000) 3560)(Text with EEA relevance)(2000/755/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Council Directive 72/462/EEC, of 12 December 1972, on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries(1), as last amended by Directive 97/79/EC(2), in particular Articles 14 and 22 thereof,Whereas:(1) The animal health conditions and veterinary certification for imports of fresh meat from Colombia, Paraguay, Uruguay, Brazil, Chile and Argentina are laid down by Commission Decision 93/402/EEC(3), as last amended by Decision 2000/699/EC(4).(2) Imports of fresh meat must take into account the different epidemiological situations in the countries concerned, and indeed in the different parts of their territories.(3) The responsible veterinary authorities of the concerned countries must confirm that their countries or regions have for at least 12 months been free from rinderpest, and foot-and-mouth disease, futhermore, the responsible authorities of the concerned countries must undertake to notify the Commission and the Member States within 24 hours, by fax, telex or telegram of the confirmation of the occurrence of any of the abovementioned diseases or an alteration in the vaccination policy against them.(4) On 24 October 2000 the competent authorities of Uruguay confirmed an outbreak of foot-and-mouth disease in the department of Artigas.(5) The competent authorities of Uruguay provided satisfactory guarantees with regard to the measures taken to control the movement of animals of susceptible species within and out of the infected area, in particular by declaring the whole department of Artigas a control area for foot-and-mouth disease.(6) It is therefore necessary to redefine the territories within Uruguay from which imports into the Community of fresh meat are authorised.(7) It is justified to continue allowing imports from Uruguay of boned meat produced in conformity with the requirements laid down in Decision 93/402/EEC.(8) Decision 93/402/EEC must be amended accordingly.(9) The measures adopted in the present Decision will be reviewed in the light of the evolution of the situation.(10) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Decision 93/402/EEC is amended as follows:1. Annex I is replaced by the Annex A to this Decision.2. Annex II is replaced by the Annex B to this Decision.Article 21. Member States shall authorise imports from Uruguay of fresh meat, produced after 24 October 2000 under the provisions laid down in article 1 of the present Decision.2. Notwithstanding point 1, Member States shall authorise imports of fresh meat from Uruguay, produced before 24 October 2000, and certified in accordance with the conditions laid down in Decision 93/402/EEC.Article 3This Decision is addressed to the Member States.Done at Brussels, 24 November 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 302, 31.12.1972, p. 28.(2) OJ L 24, 30.1.1998, p. 31.(3) OJ L 179, 22.7.1993, p. 11.(4) OJ L 287, 14.11.2000, p. 62.ANNEX A"ANNEX IDESCRIPTION OF TERRITORIES OF SOUTH AMERICA ESTABLISHED FOR ANIMAL HEALTH CERTIFICATION PURPOSES>TABLE>"ANNEX B"ANNEX II(Version No 02/00)ANIMAL HEALTH GUARANTEES REQUESTED ON CERTIFICATION £>TABLE>"